Citation Nr: 1002744	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, for the period from January 20, 2006, 
to September 30, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, for the period beginning October 1, 
2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from January 1968 to June 1969, October 2001 to 
September 2003, and other periods of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for hearing loss with a 
noncompensable evaluation, effective January 20, 2006.

By way of a June 2009 Decision Review Officer decision, the 
Veteran's evaluation was increased to 10 percent for his 
hearing loss, effective October 1, 2008.


FINDINGS OF FACT

1.  For the period between January 20, 2006, and September 
30, 2008, the Veteran's average puretone auditory threshold 
was 57 decibels in both ears.  

2.  For the period beginning October 1, 2008, the Veteran's 
average puretone threshold in the right ear was 54 decibels, 
and average puretone threshold in the left ear was 57 
decibels.  The Veteran's speech recognition scores were 76 
percent in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no 
higher, for bilateral hearing loss for the period between 
January 20, 2006, and September 30, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.85, 4.86 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss for the period beginning October 
1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Here, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  The RO has obtained the Veteran's service 
treatment records (STRs) and VA outpatient treatment records.  
The Veteran submitted private treatment records, as well as 
statements from himself, his wife, and his daughters.  The 
Veteran did not request a hearing in conjunction with his 
appeal.  The appellant was afforded VA medical examinations 
in October 2007 and October 2008.  Significantly, neither the 
appellant, nor his representative, has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Hearing Loss

The Veteran claims entitlement to an initial compensable 
disability rating for his bilateral hearing loss prior to 
October 1, 2008, and entitlement to an evaluation in excess 
of 10 percent for his hearing loss beginning on October 1, 
2008.  The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including pure-tone threshold 
average and speech discrimination (Maryland CNC test).  
38 C.F.R. § 4.85 (b).  In circumstances where an examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used 
to determine the Roman numeral designations (I through XI) 
for hearing impairment based only on pure-tone threshold 
average.  38 C.F.R. § 4.85(c).

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater. Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).  As shown below by the evidence, the 
Board finds that the Veteran does not have an exceptional 
pattern of hearing loss, and thus, Table VI will be used to 
determine the applicable Roman numeral designations for the 
Veteran's hearing loss.

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VIa, then Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear with the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
appeal, the Veteran's hearing impairment has been assigned 
staged ratings.  The first period of time under consideration 
begins with the initial date of service connection, January 
20, 2006, and concludes September 30, 2008.  The second 
period for consideration begins October 1, 2008, and 
continues to the present.

The Veteran's wife and daughters submitted statements to VA 
regarding his hearing loss.  These statements have been 
considered in evaluating the Veteran's claim.

The Veteran was examined by the Air Force in November 2005 
for hearing loss.  At the time of that examination, his 
hearing loss was measured as follows:

HERTZ
500
1000
2000
3000
4000
Right
50
50
50
65
70
Left
45
45
55
65
75

The average of his decibel loss in both ears was 57 decibels.  

The Veteran was first examined by VA in October 2007 for 
hearing loss.  At the time of that examination, his hearing 
loss was measured as follows:

HERTZ
500
1000
2000
3000
4000
Right
25
30
40
50
60
Left
30
30
50
65
75

The average of his decibel loss in the right ear was 45 
decibels.  The average hearing loss in the left ear was 55 
decibels.  The Veteran's scores on the Maryland CNC test were 
88 percent in the right ear and 96 percent in the left ear.  

The Veteran was examined again by VA in October 2008.  At the 
time of that examination, his hearing loss was measured as 
follows:

HERTZ
500
1000
2000
3000
4000
Right
30
40
50
60
65
Left
40
40
50
65
75

The average of his decibel loss in the right ear was 54 
decibels.  The average hearing loss in the left ear was 57 
decibels.  The Veteran's scores on the Maryland CNC test were 
96 percent in the right ear and 90 percent in the left ear.  

The evidence demonstrates an unusual pattern, in that the 
Veteran's hearing appeared to improve at the time of the 
October 2007 examination, only to return in October 2008 to 
levels similar to that of the November 2005 Air Force 
examination.  The Board finds that the October 2007 
examination report is an anomaly, and that the examinations 
that best reflect the Veteran's actual hearing loss are those 
that were performed in November 2005 and October 2008.

Unfortunately, the Veteran's November 2005 examination report 
does not indicate results on the Maryland CNC test.  
Nevertheless, the Board finds that the November 2005 
examination report should be considered, and that the 
Veteran's hearing loss should be determined under Table VIa, 
as this approach allows the Board to more accurately evaluate 
the Veteran's hearing loss.

Applying the 38 C.F.R. § 4.85, Table VIa, to the Veteran's 
hearing loss scores from November 2005, both ears qualified 
as category IV (puretone threshold averages of 57 decibels).

Similarly, applying the 38 C.F.R. § 4.85, Table VI, to the 
Veteran's hearing loss scores from October 2008, both ears 
qualified as a IV (puretone threshold average of 54 in the 
right ear, and 57 in the left ear, with identical 76 percent 
scores on the Maryland CNC test).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran is 
entitled to a 10 percent evaluation for the entire period on 
appeal.  Therefore, the Board finds that for the period 
between January 20, 2006, and September 30, 2008, an 
evaluation of 10 percent, and no higher, is warranted.  The 
rating for the period beginning October 1, 2008, will remain 
unchanged.


ORDER

A 10 percent evaluation for bilateral hearing loss for the 
period between January 20, 2006, and September 30, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for bilateral hearing 
loss for the period beginning October 1, 2008, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


